Case 4:20-cv-00178-JMS-DML Document 16 Filed 11/05/20 Page 1 of 4 PageID #: 91




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

   EDDIE M. GREEN, JR.,                                )
                                                       )
                                 Plaintiff,            )
                                                       )
                        vs.                            )      No. 4:20-cv-00178-JMS-DML
                                                       )
   MEIJER, INC.,                                       )
                                                       )
                                 Defendant.            )

                                              ORDER

       Plaintiff Eddie M. Green, Jr., proceeding pro se, brings this patent infringement action

against Defendant Meijer, Inc. ("Meijer"), alleging that he owns a patent for wet floor signs and

Meijer is infringing that patent by using the signs in its stores without permission. [Filing No. 3.]

On October 16, 2020, the Court granted Mr. Green's Motion for Leave to Proceed In Forma

Pauperis, screened his Complaint pursuant to 28 U.S.C. § 1915(e), and directed service of process.

[Filing No. 12.] Currently pending before the Court is Mr. Green's Motion for Leave to File

Amended Complaint, in which he seeks to add an additional Defendant to this case. [Filing No.

14.]

                                                 I.
                                        LEGAL STANDARDS

       Federal Rule of Civil Procedure 15 addresses amended and supplemental pleadings. For

pleadings to which a responsive pleading is required, the Rule provides that a party may amend its

pleading once as a matter of course within 21 days after service of a responsive pleading or 21

days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier. Fed. R. Civ. P.

15(a)(1)(B). In all other cases, a party must obtain the opposing party's consent or the Court's



                                                 1
Case 4:20-cv-00178-JMS-DML Document 16 Filed 11/05/20 Page 2 of 4 PageID #: 92




leave to amend, which "[t]he court should freely give . . . when justice so requires." Fed. R. Civ.

P. 15(a)(2).

       Joinder of parties, on the other hand, is governed by Federal Rules of Civil Procedure 19,

20, and 21. Rule 20 provides that multiple defendants may be joined in one action if: (1) "any

right to relief is asserted against them jointly, severally, or in the alternative with respect to or

arising out of the same transaction, occurrence, or series of transactions or occurrences"; and

(2) "any question of law or fact common to all defendants will arise in the action." Fed. R. Civ. P.

20(a)(2). "A district judge necessarily has considerable discretion in applying" Rule 20. UWM

Student Ass'n v. Lovell, 888 F.3d 854, 863 (7th Cir. 2018). "[T]his discretion allows a trial court

to consider, in addition to the requirements of Rule 20, 'other relevant factors in a case in order to

determine whether the permissive joinder of a party will comport with the principles of

fundamental fairness.'" Chavez v. Illinois State Police, 251 F.3d 612, 632 (7th Cir. 2001) (quoting

Intercon Research Assoc., Ltd. v. Dresser Indus., Inc., 696 F.2d 53, 56 (7th Cir. 1982)).

                                                II.
                                            DISCUSSION

       In his motion, Mr. Green asks the Court for leave to amend his Complaint to add "(Shell)

Royal Dutch Shell" ("Shell") as a Defendant "pursuant to Federal Rules of Civil Procedure 15(a)(2)

and 20(a)(2)." [Filing No. 14 at 1-2.] Mr. Green asserts that "[t]hrough research" and by viewing

social media posts, he has learned "additional facts that support the claims set forth in the

Complaint" and discovered "additional transactions, occurrences and sales" of his patented

product. [Filing No. 14 at 1.] Specifically, Mr. Green alleges that "Intellicone is owned by Chain

Vault which is owned by Ara Yavruyan that sold other companies like La Jolla Car was Owner

Larry Kingston in San Diego a patented product causing them to indirectly infringe as well."

[Filing No. 14 at 1.] Mr. Green further alleges that there "are perhaps many more victims of this

                                                  2
Case 4:20-cv-00178-JMS-DML Document 16 Filed 11/05/20 Page 3 of 4 PageID #: 93




intellectual property crime," that can only be ascertained through discovery. [Filing No. 14 at 1.]

He also states that "the Plaintiffs learned that Defendant[']s seller himself committed numerous

sales the (sic) falls within the claims alleged by the Plaintiff in this action." [Filing No. 14 at 1-2.]

        Mr. Green attaches his proposed Amended Complaint to his motion. [Filing No. 14-1.] In

the proposed Amended Complaint, Mr. Green lists Shell as a Defendant, [Filing No. 14-1 at 1-2],

but does not otherwise mention Shell. In the "Statement of Claim" section, Mr. Green asserts,

without further elaboration, that "[t]he Meijer company is continually using and advertising a

patented product without permission after being warned twice of infringement issues. (wet floor

sign # 9,940,976)." [Filing No. 14-1 at 4-5.]

        Although a plaintiff can ordinarily amend his complaint as a matter of course at this stage

in the litigation, because Mr. Green seeks to join Shell as a Defendant to this action, he must meet

the requirements of Rule 20(a)(2). In intellectual property cases, courts have held that "it is not

enough for a plaintiff to simply allege that multiple defendants have infringed the same patent or

trademark to meet Rule 20's requirements." Estee Lauder Cosmetics Ltd. v. Partnerships &

Unincorporated Associations Identified on Schedule A, 334 F.R.D. 182, 187 (N.D. Ill. 2020)

(citing cases). "That makes sense: one defendant's alleged infringement does not 'arise out of the

same transaction, occurrence, or series of transactions or occurrences' as another defendant's

unrelated infringement." Id.; see also In re EMC Corp., 677 F.3d 1351, 1358 (Fed. Cir. 2012)

("[I]ndependent defendants satisfy the transaction-or-occurrence test of Rule 20 when there is a

logical relationship between the separate causes of action. The logical relationship test is satisfied

if there is substantial evidentiary overlap in the facts giving rise to the cause of action against each

defendant. In other words, the defendants' allegedly infringing acts, which give rise to the




                                                   3
Case 4:20-cv-00178-JMS-DML Document 16 Filed 11/05/20 Page 4 of 4 PageID #: 94




individual claims of infringement, must share an aggregate of operative facts." (emphasis

omitted)).

       Mr. Green has not demonstrated that his potential claim against Shell arises out of the same

transaction or occurrence as his claim against Meijer. Importantly, he does not set forth any

specific allegations against Shell in his proposed Amended Complaint. [See Filing No. 14-1.] He

vaguely asserts in his motion that Shell and others have infringed the same patent that he alleges

Meijer has infringed, [Filing No. 14 at 1-2], but this is not sufficient to demonstrate that Shell

should be joined as a party to this lawsuit, see Estee Lauder, 334 F.R.D. at 187. Because Mr.

Green does not provide any detail as to the circumstances of Shell's alleged infringement, the Court

cannot conclude that it arises from the same operative facts as Meijer's alleged infringement;

indeed, it is more likely that these unrelated entities, if they infringed Mr. Green's patent, did so

independently. See In re EMC Corp., 677 F.3d at 1358. If Mr. Green wishes to pursue a claim of

patent infringement against Shell, he must do so in a separate lawsuit. Accordingly, Mr. Green's

motion seeking to add Shell as a Defendant is DENIED.

                                              III.
                                           CONCLUSION

       Based on the foregoing, Mr. Green's Motion for Leave to File Amended Complaint, [14],

is DENIED.



             Date: 11/5/2020



Distribution via U.S. Mail to:

EDDIE M. GREEN, JR.
1415 East 8th Street
Jeffersonville, IN 47130

                                                 4
